DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6-8, 11, 13, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al CN 2657214 Y  in view of Yao et al US Patent 5,578,976.
Shi et al discloses  MEMS phase shifter, comprising: a substrate 5; a signal line 1 on the substrate; ground wires 2 in pairs and on the substrate; and metal elastic bridge 4  on the substrate and spaced apart from the signal line, wherein two adjacent ground wires  of the ground wires are on both sides of the signal line and spaced apart from the signal line, respectively, both ends of the metal elastic bridge are on the two adjacent ground wires, respectively, the signal line is in a space surrounded by the metal elastic bridge and the substrate, each metal elastic  bridge comprises a metal layer opposite to the signal line.  The method steps to the above apparatus are inherent (per claim 19) .
With regards to claim  2,  the metal elastic bridge further comprises two connection walls on the two adjacent ground wires, respectively, and each connection wall has one end connected to the ground line corresponding to the connection wall, and the other end connected to the metal layer. (figure 3) 
    	With regards to claim 6, silicon nitride film 3 (i.e. an   insulating isolation layer ) covering the signal line, wherein the metal layer and the two connection walls have a one-piece structure, and the two connection walls are electrically connected to the two adjacent ground lines, respectively.
 	With regards to claim 7,  a width of each end of both ends of the metal layer is gradually increased in a direction from a central portion of the metal layer to the connection wall corresponding to the end. (figure 1) 
With regards to claim 8,  the phase shifter comprises a plurality of film bridge groups, each film bridge group comprises at least one film bridge, and all of film bridges in a same film bridge group are electrically connected to each other (through ground wire) ; and   the phase shifter further comprises a bias voltage supply circuit for selectively supplying a bias voltage to at least one of the plurality of film bridge groups. ( Disclosure  ) 
  With regards to claim 11, surface of the one end of each connection wall proximal to the signal line is aligned with a surface, which is proximal to the signal line, of the ground line corresponding to the connection wall.
  	With regard to claim 13,  the silicon nitride layer (i.e.  the insulating isolation layer)  is spaced apart from the metal layer.
 With regards to claim 16, all of the film bridges in the same film bridge group are electrically connected in parallel to each other. (figure 1) 
 	Thus, Shi et al is shown to teach all the limitation of the claims with the exception of the metal layer has a plurality of openings therein, and the plurality of openings penetrate through the metal layer in a thickness direction of the metal layer.
Yao  disclose  a  micro electromechanical  RF switch comprising a cantilever arm 20 and a top electrode 24.    Yao states in column 3; lines 42-45, that as an option to enhance switch actuation performance, capacitor structure 26 may be formed to include a grid of holes 28 extending through top electrode 24 and cantilever arm 20. The holes reduce structural mass of cantilever arm 20 and the squeeze film damping effect of air during actuation of switch 10, as indicated by arrow 11.
 	One of  ordinary skill in the art would have found it obvious to provide the metal elastic bridge of  Shi et  with   grid  holes therein, and the grid holes  penetrate through the metal layer in a thickness direction of the metal layer as taught by  Yao . 
 	The  motivation for this modification  would have been to provide the  advantageous benefit of  reduce structural mass of metal elastic  bridge and the squeeze film damping effect of air during actuation of  bridge. 
Claim(s) 3-5,  17 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al CN 2657214 Y  in view of Yao US Patent 5,578,976 in further  view of  Haridas et al US Patent Application Publication 2020/0102213.
 The above 35 USC 103 rejection discusses  Shi et as in view of Yao.  
   	With regards to claim 4, the metal layer has a grid shape.

Thus,  Shi et al in view of Yao is shown to teach all the limitation of the claims with the exception of  each film bridge  further comprises a flexible strip, both ends of the flexible strip are on the two adjacent ground lines, respectively, the flexible strip and the substrate form the space, and the metal layer is on an outer surface of the flexible strip   and an insulating isolation layer covering the two adjacent  ground lines, wherein the metal layer and the two connection walls have a one-piece structure, and the two connection walls are on the insulating isolation layer on the two adjacent ground lines, respectively (per claims 3 and 5).
Haridas et al discloses in paragraph [0041] that a solid electrically insulating layer is provided between the switching signal conductor region and the signal conductor (so as to prevent a short circuit between them when the electrically conductive switching portion/MEMS bridge is in the second position). Typically, a solid electrically insulating layer is provided between the switching ground conductor region(s) and the (respective) ground conductor(s). Said solid electrically insulating layer may be provided on the surface of the MEMS bridge facing the substrate or the surface of the signal and/or ground conductors facing the MEMS bridge.
	The MEMS bridge 10 comprises a first, electrically conductive (typically metallic, for example gold, aluminum or molybdenum) layer 50 having upper and lower surfaces 52, 54. The lower surface 54 of the first, electrically conductive layer 50 is exposed to and faces the trench 6. The conductive layer 50 is electrically coupled to the conductive pads 20, 22 (and thus to the electrical contacts 28, 30) by way of the anchors 16, 18. The bridge 10 further comprises a second, electrically insulating layer 56 stacked on top of the first layer 50. The second layer 56 may for example comprise silicon nitride layer; more preferably, the second layer 56 comprises parylene. Paragraph [0361]
	Parylene (organic material per claim 18)  is  a highly flexible material.  Paragraph [0371] (see teach reference Izumi et al  EP 1 752 415 A2 Paragraph [0045]) 
	One of  ordinary skill in the art would have found it obvious to provide  and insulating layer (i.e. a flexible strip) , both ends of the insulating  layers are on the two adjacent ground lines, respectively, the insulating layers and the substrate form the space, and the metal layer is on an outer surface of the insulating  layer and an insulating  layer covering both the signal line and the two adjacent  ground  wires , wherein the metal layer and the two connection walls have a one-piece structure, and the two connection walls are on the insulating isolation layer on the two adjacent ground lines as taught by Haridas et al .
 The  motivation for this modification  would have been to provide the  advantageous benefit of  preventing  a short circuit when the electrically conductive switching portion/MEMS bridge is actuated. 
Shi et al in view of Yao is shown to teach all the limitation of the claims with the exception of   the  bias voltage supply circuit has a plurality of DC bias voltage output terminals connected in one-to-one correspondence with the plurality of film bridge groups (claim 17) . 
 Haridas et al   discloses a phase shifter unit cells can be used to build a controllable modular phase shifter 900 as shown in FIG. 56 and FIG. 57. . Groups of phase shifters are connected together and controlled as a block. For example, in the embodiment of FIGS. 56 and 57, one block of 4 phase shifter unit cells 910A, another block of 8 phase shifter unit cells 910B, another block of 16 phase shifter unit cells 910C and another block of 32 phase shifter unit cells 910D are provided. Each block is individually controlled by application of a digital control signal which applies a controllable DC voltage between the actuatable conductor and ground conductors of the MEMS bridge of each unit cell in the respective group (e.g. switching between 0 and 40 V). For example, the actuatable conductors of each MEMS bridge in the respective group may be connected in parallel and switchable between two different voltages (e.g. 0 V and 40 V). 
	One of  ordinary skill in the art would have found it obvious to provide  the  bias voltage supply circuit having  a plurality of DC bias voltage output terminals connected in one-to-one correspondence with the plurality of film bridge groups as taught by Haridas et al .
 	The  motivation for this modification  would have been to provide the  advantageous benefit of  controllable modular phase shifter (paragraph [0450]). 
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al CN 2657214 Y  in view of Yao et al US Patent 5,578,976 in further view of  Yamazaki US Patent 8,315,030.
    Shi et al discloses  MEMS phase shifter, comprising: a substrate 5; a signal line 1 on the substrate; ground wires 2 in pairs and on the substrate; and metal elastic bridge 4  on the substrate and spaced apart from the signal line, wherein two adjacent ground wires  of the ground wires are on both sides of the signal line and spaced apart from the signal line, respectively, both ends of the metal elastic bridge are on the two adjacent ground wires, respectively, the signal line is in a space surrounded by the metal elastic bridge and the substrate, each metal elastic  bridge comprises a metal layer opposite to the signal line.  A width of each end of both ends of the metal layer is gradually increased in a direction from a central portion of the metal layer to the connection wall corresponding to the end. (figure 1) 
Thus, Shi et al is shown to teach all the limitation of the claims with the exception forming a second substrate; forming at least one film bridge on the second substrate, the metal layer has a plurality of openings therein, and the plurality of openings penetrate through the metal layer in a thickness direction of the metal layer; aligning the first substrate and the second substrate with each other and assembling the first substrate and the second substrate to form a cell, and removing the second substrate .
	Yao  disclose  a  micro electromechanical  RF switch comprising a cantilever arm 20 and a top electrode 24.    Yao states in column 3; lines 42-45, that as an option to enhance switch actuation performance, capacitor structure 26 may be formed to include a grid of holes 28 extending through top electrode 24 and cantilever arm 20. The holes reduce structural mass of cantilever arm 20 and the squeeze film damping effect of air during actuation of switch 10. , as indicated by arrow 11.
 	One of  ordinary skill in the art would have found it obvious to provide the metal elastic bridge of  Shi et  with   grid  holes therein, and the grid holes  penetrate through the metal layer in a thickness direction of the metal layer as taught by  Yao. 
 The  motivation for this modification  would have been to provide the  advantageous benefit of  reduce structural mass of metal elastic  bridge and the squeeze film damping effect of air during actuation of  bridge. 
 	Yamazaki  discloses a method of manufacturing a MEMS device comprising: forming a first lower electrode (signal line 12 ) of a MEMS element, and a second lower electrode (driving pads)  of a capacitance element on a substrate; forming a first insulator having a first thickness on the first and second lower electrodes; forming a sacrificial layer on the first insulator; forming a first opening in a sacrificial layer in an area forming an anchor, and forming a second opening in the sacrificial layer simultaneously with forming the first opening so that the first insulator on the second lower electrode is exposed; forming a second insulator  (i.e. second substrate) having a second thickness less than the first thickness on the second lower electrode, by etching the exposed first insulator through the second opening; forming a conductive layer (movable structure i.e. beam)  on the sacrificial layer and on the second insulator; and removing the sacrificial layer, after processing the conductive layer, and forming a first upper electrode of the movable MEMS element supported by an anchor in midair above the first lower electrode, and a second upper electrode of the capacitance element on the second insulating film. (claim 9) 
 One of ordinary skill in the art would have found it obvious to form the  metal elastic bridge of  Shi et al as taught  by  Yamazaki.  
  The motivation for this modification would have been to alternative  construction means.  
Allowable Subject Matter
Claims 9, 10, 12, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan  can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 29, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        

/Samuel S Outten/Primary Examiner, Art Unit 2843